THORNTON, J.
Defendant was convicted in the district court for Multnomah County after jury trial of operating a motor vehicle while his operator’s license was suspended, in violation of former ORS 482.650.
Thereafter defendant appealed to the circuit court where he moved to dismiss the charge on the ground that his license had been suspended for failure to furnish proof of financial responsibility (ORS ch 486) following a no-fault accident; that ORS 486.021 is unconstitutional in that it is in violation of his rights guaranteed by section 1 of the Fourteenth Amendment to the United States Constitution. The circuit court overruled defendant’s motion. Defendant was thereupon tried and convicted in circuit court after waiving a jury trial.
Defendant stipulated that his license was suspended, that he received notice of the suspension and that on the date charged he was operating a motor vehicle in Multnomah County while his license was suspended.
On appeal defendant concedes that the contention that ORS 486.021 violates the Fourteenth Amendment has been twice presented to this court; that both times this court held that the above statute did not violate the above provision of the United States Constitution. Boykin v. Ott, 10 Or App 210, 498 P2d 815, Sup Ct review denied (1972), appeal dismissed 411 US 912 (1973); State v. Kirchem, 23 Or App 166, 541 P2d 832 (1975). Defendant argues that we should reverse the above decisions. These arguments have been twice considered and rejected by this court.
Defendant now argues for the first time that ORS 486.021 violates defendant’s right to equal protection of the law as guaranteed by Art I, § 20, Oregon Constitution.
So far as we can determine from the record, this *96issue was not presented to the circuit court. Issues which are not presented to the trial court will not be considered for the first time on appeal. State v. Zusman, 1 Or App 268, 460 P2d 872 (1969), Sup Ct review denied, cert denied 398 US 905 (1970).1
Affirmed.

The state does not challenge defendant’s appeal on the ground that the same constitutes a collateral attack on the prior administrative proceeding in which defendant’s operator’s license was suspended.